UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

JOHNNY THOMPSON

CIVIL ACTION
VERSUS

17-773-SDD-RLB
UNKNOWN

RULING

The Court has carefully considered the Compiaint,' the record, the law applicable
to this action, and the Report and Recommendation? of United States Magistrate Judge
Richard L. Bourgeois, Jr. dated April 23, 2019, to which an objection? was filed and also
reviewed.

The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORDINGLY, the Court declines the exercise of supplemental jurisdiction over
any potential state law claims and this action is hereby DISMISSED, with prejudice, for
failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)
and 1915A.

Baton Rouge, Louisiana a day of May, 2019.

ltr, Mh

“SHELLY D. DIGK, CHIEF DISTRICT JUDGE
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec. Doc. 1.
2 Rec. Doc. 2.
3 Rec. Doc. 13
